UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-183870 QUORUM CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) KSC House, Mama Ngina Street 11th Floor, P.O. Box 30251-00100 Nairobi, Kenya N/A (Address of principal executive offices) (Zip Code) (254) 73-3817923 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [ ] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [ ] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 60,836,664 common shares issued and outstanding as of May 15 , 2013. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements . 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations . 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk . 13 Item 4. Controls and Procedures . 14 PART II - OTHER INFORMATION 14 Item 1. Legal Proceedings . 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 14 Item 3. Defaults Upon Senior Securities . 14 Item 4. Mine Safety Disclosures . 14 Item 5. Other Information . 14 Item 6. Exhibits . 15 SIGNATURES . 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and nine month periods ended March 31, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 Quorum Corp. (A Development Stage Company) March 31, 2013 Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 4 Quorum Corp. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (unaudited) March 31, 2013 June 30, 2012 ( ASSETS Current Assets Cash $17,466 $ 45,123 Total Assets $ 17,466 $ 45,123 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current Liabilities Accounts payable and accrued liabilities $ 10,786 $ 3,150 Related party payables (Note 3) 16,691 224 Total Liabilities 27,477 3,374 Stockholders’ (Deficit) Equity Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.00001 par value; 60,836,664 shares issued and outstanding 608 608 Additional paid-in capital 48,397 48,397 Deficit accumulated during the development stage (59,016) (7,256) Total Stockholders’ (Deficit) Equity (10,011) 41,749 Total Liabilities and Stockholders’ (Deficit) Equity $ 17,466 $ 45,123 (The accompanying notes are an integral part of these consolidated financial statements) F-1 Quorum Corp. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (unaudited) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 For the Nine Months Ended March 31, 2013 For the Period From November 23, 2011 (Date of Inception) to March 31, 2012 For the Period From November 23, 2011 (Date of Inception) to March 31, 2013 Expenses Bank charges $69 $ 87 $232 $91 $ 365 Foreign exchange loss 61 228 774 215 595 General and administrative – 2,200 Professional fees 6,458 786 30,912 786 34,928 Consulting fees 7,500 – 10,000 – 10,000 Transfer agent and filing fees 7,353 1,086 9,842 1,086 10,928 Total Expenses 21,441 2,187 51,760 2,178 59,016 Net Loss $(21,441) $(2,187) $(51,760) $(2,178) $(59,016) Net Loss Per Share – Basic and Diluted $ (0.00) $(0.00) $(0.00) $(0.00) Weighted Average Shares Outstanding 60,836,664 60,836,664 60,836,664 60,836,664 (The accompanying notes are an integral part of these consolidated financial statements) F-2 Quorum Corp. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (unaudited) For the Nine Months Ended March 31, 2013 For the Period From November 23, 2011 (Date of Inception) to March 31, 2012 For the Period From November 23, 2011 (Date of Inception) to March 31, 2013 Cash Flows from Operating Activities Net loss $(51,760) $(2,178) $(59,016) Changes in operating assets and liabilities: Accounts payable and accrued liabilities 7,636 – 10,786 Related party payables 16,467 225 16,691 Net Cash Used In Operating Activities (27,657) (1,953) (31,539) Cash Flows from Financing Activities Proceeds from issue of common stock – 49,005 49,005 Net Cash Provided by Financing Activities – 49,005 49,005 (Decrease) Increase in Cash (27,657) 47,052 17,466 Cash - Beginning of Period 45,123 – – Cash - End of Period $17,466 $47,052 $17,466 Supplementary Information: Interest paid $– $ – $ – Income taxes paid $– $– $ – (The accompanying notes are an integral part of these consolidated financial statements) F-3 Quorum Corp. (A Development Stage Company) Notes to the Consolidated Financial Statements (Expressed in US Dollars) (unaudited) 1. Nature of Business and Continuance of Operations Quorum Corp. (the “Company”) was incorporated in the State of Nevada on November 23, 2011. The Company is in the development stage as defined under Accounting Codification Standard (“ASC”) 915, “Development Stage Entities”, and its efforts were primarily devoted to the establishment and start up of its business. The core operations of the Company derives from the power of social networking and online marketing in order to create links between buyers and sellers of specialty services. The principal service of the Company’s operating website quintup.com , is a link between buyers and sellers. Sellers on the website offer “micro-jobs,” or services, sometimes referred to as “gigs” to sellers who search for services throughout the website. Quorum’s website is a medium to which buyers and sellers can come together, where sellers can sell their specialty services, and buyers can purchase these services. The current target markets for the Company are theeastern African markets of Kenya, Uganda and Tanzania. The Company has not generated any revenue to date and consequently its operations are subject to all risks inherent in the establishment of a new business enterprise. These consolidated financial statements have been prepared on a going concern basis, which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. For the period from inception on November 23, 2011 through March 31, 2013, the Company has incurred accumulated losses totalling $59,016. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is June 30. b) Principal of Consolidation The consolidated financial statements include the accounts of Quorum Corp. and its 100% owned subsidiary, Chiswick Holdings Limited, a company incorporated in Kenya. All significant intercompany balances and transactions have been eliminated upon consolidation. c) Use of Estimates The preparation of consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. F-4 2. Summary of Significant Accounting Policies (continued) e) Financial Instruments The Company’s financial instruments consist principally of cash, accounts payable and accrued liabilities, and related party payables. The fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The carrying value of accounts payable and accrued liabilities and related party payables approximates their fair value because of the short maturity of these instruments. Unless otherwise noted, it is management’s opinion the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. f) Earnings (Loss) Per Share Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. At March 31, 2013, the Company has no potentially dilutive securities outstanding and accordingly, basic loss and diluted loss per share are the same. g) Foreign Currency Translation The Company’s planned operations will be in the eastern African markets of Kenya, Uganda and Tanzania, which results in exposure to market risks from changes in foreign currency exchange rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. The Company's functional currency for all operations worldwide is the U.S. dollar. Nonmonetary assets and liabilities are translated into their U.S. dollar equivalents at historical rates and monetary assets and liabilities are translated at exchange rates in effect at the end of the year. Revenues and expenses are translated at average rates for the year. Gains and losses from translation of foreign currency financial statements into U.S. dollars are included in current results of operations. h) Income Taxes The Company accounts for income taxes using the asset and liability method which provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. i) Recent Accounting Pronouncements Jumpstart Our Business Startups Act (“JOBS Act”) Transition Accounting: pursuant to Section 107(b) of the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards for an “emerging growth company”. This election will permit us to delay the adoption of new or revised accounting standards that will have difference effective dates for public and private companies until such time as those standards apply to private companies. Consequently, our financial statements may not be comparable to companies that comply with public company effective dates. The Company has implemented all new accounting pronouncements that are in effect and that may impact its consolidated financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. F-5 3. Related Party Transactions a) As of March 31, 2013, the Company owes the sole director of the Company $16,691 (June 30, 2012 - $224) for administrative expenditures paid on behalf of the Company. The amount owed is unsecured, non-interest bearing, and has no specified repayment terms. b) On December 1, 2012, the Company entered into a consulting agreement with the sole director of the Company. Pursuant to the agreement, the director will provide consulting services for the Company from December 1, 2012 to November 30, 2013 for consideration of $2,500 per month. During the nine months ended March 31, 2013, the Company paid consulting fees of $10,000 (2012 – $nil) to the director. 4. Stockholders’ Equity The Company’s authorized capital consists of 100,000,000 shares of common stock with a par value of $0.00001 per share and 100,000,000 shares of preferred stock with a par value of $0.00001 per share. F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including “could”, “may”, “will”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company”, mean Quorum Corp., and our wholly owned subsidiary, Cheswick Holdings Limited, a company incorporated in Kenya, unless otherwise indicated. General Overview We were incorporated on November 23, 2011 under the laws of the State of Nevada. Our principal executive offices are located at KSC House, Mama Ngina Street 11th Floor, PO Box 30251-00100 Nairobi, Kenya. Our telephone number is (254) 73-3817923. Our authorized capital consists of 100,000,000 shares of common stock with a par value of $0.00001 and 100,000,000 shares of preferred stock with a par value of $0.00001. We have one wholly owned subsidiary, Cheswick Holdings Limited, a company incorporated in Kenya, through which all of our operations are conducted. Cheswick was incorporated on October 6, 2011 and carries on all of our business activities in Kenya. Since we are in our startup stage, Cheswick has predominately been involved in administrative activities such as setting up bank accounts, establishing relationships with service providers and establishing our office facilities. We are a development stage company in the business of developing a social media and networking website, Quintup.com, intended to serve as a transactional marketplace for buyers and sellers of contract services, known as micro-jobs. Our operations are based in the Eastern African city of Nairobi, Kenya, and Quintup.com is intended and being designed for consumer markets in Eastern Africa, with a focus on Kenya, Tanzania and Uganda. Our planned website, Quintup.com, is in the development stage. We have only recently begun operations, have no sales or revenues, and therefore rely upon the sale of our securities to fund our operations. We have a going concern uncertainty as of the date of our most recent financial statements. 5 We currently employ third party developers to construct our planned website. Our website is operational and we have started to conduct alpha testing using various transaction simulations and this testing should be completed by June 15, 2013. Thereafter, we will conduct beta testing of our website by a limited group of users. We expect that beta testing will be complete by August of 2013. Also beginning in August of 2013, we intend to retain commissioned sales and marketing consultants to recruit a membership base for our services in preparation of a public unveiling and launch in September, 2013. We have not yet hired any commissioned sales people. Our Current Business Our business plan is to create and operate a micro jobs website, Quintup.com, that will serve as an online marketplace for the purchase and sale of personal services amongst individuals and businesses operating in Eastern Africa, namely Kenya, Tanzania, and Uganda. Micro jobs websites have become increasingly popular in recent years as social market places for outsourcers of services and individuals or businesses seeking to hire those services. The first micro job (also known as “microwork” or micro “gigs”) websites, such as the website established in 2008 by the non-profit group Samasource, were conceived in order to outsource series of small tasks that have been broken out of a larger digital based work projects and which could be completed over the Internet. Typically, a micro job would take anywhere from one to fifteen minutes to complete, and would be performed in exchange for a proportionate wage. At present, micro jobs commonly refer to a broader range of internet and non-internet based services, although they typically involve services, such as data entry, bookkeeping, research, graphic design, photography, marketing, word processing or creative writing, the product of which may be delivered or verified over the internet. On December 1, 2012, we entered into a consulting agreement with the sole director of our company, Yasmeen Savji. Pursuant to the agreement, Yasmeen Savji will provide consulting services for our company from December 1, 2012 to November 30, 2013 for consideration of $2,500 per month. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Cash Requirements We intend to begin our operations with the development of our website and then launch of our web service after alpha and beta testing. We estimate our operating expenses and working capital requirements for the next twelve month period to be as follows: 6 Estimated Expenses For the Next Twelve Month Period Legal and accounting fees $ 70,000 Website Development and Beta Testing $ 15,000 Technology Acquisition (Server and related equipment) $ 15,000 Marketing and advertising $ 10,000 Investor relations and capital raising $ 10,000 Management fees $ 10,000 Salaries and consulting fees $ 36,000 General and administrative expenses $ 45,000 Total $ At present, our cash requirements for the next 12 months outweigh the funds available to maintain or develop our business. Of the $211,000 that we require for the next 12 months, we had $
